Case 5:21-cv-03227-EEF-MLH Document 6 Filed 09/15/21 Page 1 of 2 PageID #: 14




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

GALLERY PROPERTY INVESTMENT, LLC,                  CIVIL ACTION NO. 21-cv-3227
ET AL

VERSUS                                             JUDGE ELIZABETH E. FOOTE

LIBERTY MUTUAL INSURANCE CO                        MAGISTRATE JUDGE HORNSBY


                              MEMORANDUM ORDER

       Gallery Property Investment, LLC and A&A Family, Inc. filed this civil action

against Liberty Mutual Insurance Company for damages arising out of an insurance

dispute. The action was filed based on an assertion of diversity jurisdiction, which puts

the burden on Plaintiffs to set forth specific allegations that show complete diversity of

citizenship of the parties and an amount in controversy over $75,000. In order for the court

to assess whether diversity jurisdiction exists, more information is needed with respect to

the citizenship of Liberty and Gallery Property.

       The complaint alleges that Gallery Property is a limited liability company “with a

sole member who is a citizen of the State of Louisiana.” The citizenship of an LLC is

determined by the citizenship of all of its members, with its state of organization or

principal place of business being irrelevant. Harvey v. Grey Wolf Drilling Co., 542 F.3d

1077 (5th Cir. 2008). “A party seeking to establish diversity jurisdiction must specifically

allege the citizenship of every member of every LLC or partnership involved in a

litigation.” Settlement Funding, L.L.C. v. Rapid Settlements, Ltd., 851 F.3d 530, 536 (5th

Cir. 2017). The allegation that Gallery Property has a single, unspecified member who is
Case 5:21-cv-03227-EEF-MLH Document 6 Filed 09/15/21 Page 2 of 2 PageID #: 15




a citizen of Louisiana is not sufficient. Plaintiffs must file an amended complaint that

specifically identifies the member(s) of Gallery Property and alleges their citizenship in

accordance with the applicable rules.

        The complaint alleges that Liberty Mutual Insurance Co. is “an insurance company

organized and existing under the laws of a state other than the state of Louisiana with its

principal place of business in the State of Massachusetts.” The complaint does not allege

whether Liberty is a corporation or some other form of entity. If it is a corporation, it is

deemed to be a citizen of (1) the state in which it was incorporated and (2) the state where

it has its principal place of business. 28 U.S.C. § 1332(c)(1). To establish diversity

jurisdiction, a complaint or notice of removal must set forth “with specificity” a corporate

party’s state of incorporation and its principal place of business. “Where the plaintiff fails

to state the place of incorporation or the principal place of business of a corporate party,

the pleadings are inadequate to establish diversity.” Joiner v. Diamond M Drilling Co.,

677 F.2d 1035, 1039 (5th Cir. 1982).

        Plaintiffs must specify in their amended complaint whether Liberty is a corporation

or some other form of entity. If it is a corporation, the amended complaint must specifically

allege its state of incorporation. If it is an unincorporated entity, such as a limited liability

company, its citizenship must be alleged in accordance with the applicable rules.

        Plaintiffs’ amended complaint must be filed no later than September 28, 2021.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 15th day of September,

2021.



                                          Page 2 of 2
